Citation Nr: 0740059	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1950 to August 
1953 and from August 1956 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO denied service connection for bilateral hearing loss.  
The veteran filed a notice of disagreement (NOD) in September 
2004, and the RO issued a statement of the case (SOC) in 
January 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2005.

In December 2007, a Deputy Vice-Chairman of the Board granted 
a  motion to advance this case on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) 
and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
hearing loss has been accomplished.

2.  The record contains no evidence or allegation of 
bilateral hearing loss for more than thirty years after the 
veteran's discharge from service, and the only competent 
opinion on the question of a medical relationship between the 
veteran's current bilateral hearing loss and service, 
including any noise exposure, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, in an April 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for bilateral hearing loss, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The July 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the April 2004 letter met 
all four of Pelegrini's content of notice requirements as 
well as the VCAA's timing of notice requirement.

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates.  However, as the 
decision herein denies the claim for service connection for 
bilateral hearing loss, no disability rating or effective 
date is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA outpatient treatment 
(VAOPT) records, and the December 2004 report of a VA 
audiology examination.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his current bilateral hearing loss 
is the result of acoustic trauma from his duties as a loader 
of 40-millimeter guns when serving aboard Navy ships.  The 
veteran's multiple DD Form 214s show that his military 
occupation specialties related primarily to personnel duties, 
but they also show that he served aboard various Navy ships.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, even assuming 
that the veteran was exposed to acoustic trauma during 
service, the criteria for service connection for bilateral 
hearing loss, in particular, a nexus between his current 
bilateral hearing loss and service, are not met. 

The veteran's service medical records do not contain any 
notations regarding complaints, treatment, or diagnoses of 
hearing loss.  Moreover, the discharge and reenlistment 
examination reports dated August 1953, May 1960, February 
1966, February 1970, December 1970, and November 1971 show 
normal bilateral hearing, with a result of 15/15 for both 
ears using the whispered voice test.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

November 2002, December 2002, and September 2004 VAOPT notes 
reflect that the veteran has impaired hearing bilaterally.  
The December 2004 VA examination report reflects that the 
veteran impaired hearing constitutes a disability for VA 
purposes pursuant to 38 C.F.R. § 3.385 (2007).

The above evidence reflects that, while the veteran currently 
has a bilateral hearing loss disability, the first evidence 
of any hearing loss was more than thirty years after service.  
The passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, the only competent opinion on the question of a 
medical relationship between the veteran's current bilateral 
hearing loss and service, including any noise exposure, 
weighs against the claim.  The audiologist who performed the 
December 2004 VA examination, after reviewing the claims file 
and examining the veteran, noted that the veteran's hearing 
loss was consistent with his noise exposure history, 
particularly his post military noise exposure as an auto 
mechanic for eighteen years.  The audiologist also noted that 
the veteran did not report any hearing problems during 
service and noticed the hearing loss long after his discharge 
from service.  Therefore, she concluded, it is not likely 
("less likely than not") that the veteran's hearing loss 
originated during service.

As the December 2004 VA examiner explained the rationale for 
her opinion based on her review of the claims file and her 
examination of the veteran, including his statements 
regarding in-service and post-service noise exposure, the 
Board finds that this opinion-that the veteran's bilateral 
hearing loss is not likely related to service, including any 
noise exposure-is probative of the medical nexus question.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any contrary 
medical opinion supporting that his bilateral hearing loss is 
related to noise exposure in service.

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that his current bilateral 
hearing loss is related to noise exposure in service rather 
than what he characterized as his minimal post-service noise 
exposure, this claim turns on a medical matter. As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


